J-A09026-17


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN RE: E.H., A.B., AND C.B.,                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA




APPEAL OF: J.H.

                                                     No. 1481 MDA 2016


               Appeal from the Order Entered August 12, 2016
             In the Court of Common Pleas of Huntingdon County
         Orphans’ Court at No(s): 2016-0004, 2016-0005, 2016-0006


BEFORE: SHOGAN, OTT, and STABILE, JJ.

MEMORANDUM BY SHOGAN, J.:                              FILED JUNE 13, 2017

       Appellant, J.H. (“Mother”), appeals from the order entered on August

12, 2016, terminating her parental rights to her three minor children E.H.,

A.B., and C.B. (collectively “the Children”).1 After review, we affirm.




____________________________________________


1
  We note that Mother improperly filed a single notice of appeal. See
Pa.R.A.P. 341, note (stating, inter alia, that where one order resolves issues
arising on more than one docket or relating to more than one judgment,
separate notices of appeal must be filed). However, had Mother filed
separate notices of appeal challenging the termination of her parental rights
to each child, the appeals likely would have been consolidated pursuant to
Pa.R.A.P. 513. In light of this consideration and because we discern no
impediment to appellate review, we shall proceed to address the merits of
Mother’s appeals in this single memorandum.
J-A09026-17


        The record reflects that Mother is the biological mother of the Children.

J.B. is the biological father of A.B. and C.B.,2 and B.D. is the biological father

of E.H.3    The Children were declared dependent on August 8, 2013, and

subsequently placed in protective custody on February 14, 2014.               The

Children were placed together in their current foster home on October 17,

2014.

        The orphans’ court provided the following relevant factual background:

              [Huntingdon County Children and Youth Services (“CYS” or
        “the Agency”)] was first introduced to [Mother] after she was
        charged with leaving two of her children unattended in a vehicle
        in May of 2013. Thereafter, the Agency continued to receive
        reports of [Mother] leaving the children unsupervised outside
        while at home. The children were again removed from [Mother’s]
        home after she left the children unattended in a vehicle for a
        second time. Throughout the investigation, [Mother] was
        reluctant to cooperate with the Agency. After being restricted to
        supervised visits in October of 2014, [Mother] never progressed
        to unsupervised visits due to the ever present concerns for the
        safety of the children. Dependency records showed repetitive
        concerns with [Mother’s] parenting abilities and with her ability
        to maintain a safe environment for the children.

             The dependency orders also show that the Court has had
        concerns about [Mother’s] drug use. See October 29, 2014,
        Permanency Review Order. In September and October of 2014,
        [Mother]r had three peculiar hospital visits. On one of the trips a
        dose of Narcan, an opiate antidote, helped alleviate [Mother’s]
____________________________________________


2
  J.B. has filed an appeal from the order involuntarily terminating his
parental rights at a separate docket number and is not a party to this
appeal.
3
  B.D. voluntarily relinquished his parental rights to E.H. and is not a party
to this appeal.




                                           -2-
J-A09026-17


     symptoms. On another trip, she tested positive for substances
     that included methadone and benzodiazepines. On a third
     hospital trip, she left against medical advice. While [Mother]
     alleges that she suffers from a possible seizure disorder, we are
     not convinced that drug use was not at least a contributing
     factor in the hospital visits.

            [M]other’s mental health condition and her inability to seek
     consistent treatment has resulted in many of the incidents. She
     has been diagnosed with anxiety and depression on Axis I, as
     well as a personality disorder on Axis II. She is not currently
     seeking treatment for those mental diagnoses. On her own
     volition, she stopped taking her prescribed medications in 2014.
     She has asserted that she does not believe in medication.3 The
     testimony of Dr. Chiswick, a licensed psychologist who
     conducted an evaluation of [Mother], unequivocally shows that
     the children have been at risk for serious injury due to the
     conduct of [Mother]. Dr. Chiswick testified that [Mother] lies
     about important issues, she is dependent on substances, and
     she cannot provide a safe environment for the children. The
     concerns for the safety of the children, [Mother’s] mental health
     issues and [Mother’s] dependence on substances have been
     repetitive. The [A]gency has provided services, parenting classes
     and mental health counseling, but [Mother] has made minimal, if
     any, progress toward becoming a suitable caretaker for the
     children.
           3
            Dr. Chiswick testified that [Mother] said, “I do not
           believe in doctors and medicine. I just believe in God
           and prayer. Medication kills you. And so long as I
           have my family, I will be fine.” N.T. 4/11/16, p. 42.

           Since the children were removed from the home in 2014,
     [Mother] has not progressed past weekly supervised visitation.
     Even though [Mother] has undergone mental health treatment in
     the past, she testified that she currently is not seeking mental
     health treatment. [M]other has repeatedly proven that she is
     incapable of performing her parental duties and has failed to
     improve since the start of the dependency process.

                                   ***

          Dr. Kristen Hennessy, a licensed psychologist and an
     advanced certified trauma practitioner, has been providing

                                    -3-
J-A09026-17


     therapy for E.H. since October 1, 2015, and she sees E.H. twice
     weekly. She paints a picture of a child preoccupied with his
     safety, and one who suffers from post traumatic stress disorder.
     The most disturbing testimony from Dr. Hennessey was that
     “(E.H) has been afraid on multiple levels and has been surprised
     to hear that adults would do what was necessary to protect a
     child ....” N.T. 4/11/2016, p. 63. He also has a great fear that …
     [M]other and J.B. will come and get him. E.H is obsessed with
     fear, however he now only trusts his foster father to protect him,
     according to Dr. Hennessey. E.H. is a child who will be in care for
     a long period of time due to the failures of those charged with
     the duty to protect him.

           J.B. was certainly aware of [Mother’s] deficiencies, yet he
     continued to place the children in the care of [M]other, both
     before and during the pendency of the dependency proceedings.
     The conduct of [Mother] is so bizarre and complex that J.B.
     cannot argue that he was not aware that her conduct was
     traumatizing the children.

                                   ***

            When the Court was presented with facts regarding
     [Mother’s] conduct, the children were placed with [J.B] with the
     direction to reside at paternal grandfather’s house with the
     children. To put it bluntly, this Court took a chance by allowing
     [J.B.] to parent on his own. Individuals at the Agency (including
     their solicitor) had multiple conversations with [J.B.] about not
     allowing contact with [Mother]. Instead, after the children were
     removed from [Mother’s] care by the Court, they were reunited
     with her by [J.B.]. [J.B.] was well aware of [Mother’s]
     destructive path at this point, and well aware of the Court Order
     dated February 19, 2014.

            Even after the children were exposed to multiple family
     trips to the emergency room evidencing the bizarre behavior of
     [M]other in September and October of 2014, [J.B.] continued to
     reside in the same house with [Mother] and the children. It was
     only through [Mother’s] medical records that the Agency
     discovered that [J.B.], Mother, and the Children] were living
     together again. [J.B] explained his contemptuous and dangerous
     actions as “bad judgment” and a “mistake.” While we agree with
     his assessment, we cannot allow such potentially horrific


                                    -4-
J-A09026-17


      mistakes to happen again when it comes to the protection of
      children.

Orphans’ Court Opinion, 8/24/16, at 3-5.

      On January 8, 2016, CYS filed petitions to involuntarily terminate

Mother’s parental rights to the Children. The orphans’ court held hearings

on the petitions in April and May of 2016. On August 12, 2016, the orphans’

court entered orders involuntarily terminating Mother’s parental rights to the

Children. The record reflects that Thomas M. Dickey, Esquire, represented

Mother before the orphans’ court.     Despite having counsel, Mother filed a

timely pro se appeal on September 2, 2016.          While it is unclear when

Attorney Dickey ceased his representation, on September 6, 2016, the

orphans’ court appointed Andrew R. Carson, Esquire, to represent Mother on

appeal.   Attorney Carson recognized that when Mother filed her pro se

appeal in this children’s fast track case, she neglected to simultaneously file

a concise statement of errors complained of on appeal as required by

Pa.R.A.P. 905(a)(2) and Pa.R.A.P. 1925(a)(2).     Attorney Carson petitioned

the orphans’ court for an extension of time in which to file the statement,

and the orphans’ court granted the extension.       Mother filed a counseled

statement of errors on October 13, 2016. The orphans’ court had previously

filed an opinion in this matter on August 22, 2016, and it subsequently filed

an order on September 8, 2016, stating that its reasons for the orders

terminating Mother’s parental rights were set forth in that August 22, 2016




                                     -5-
J-A09026-17


opinion.   Thus, both Mother and the orphans’ court have complied with

Pa.R.A.P. 1925.

     On appeal, Mother raises the following issues for this Court’s

consideration:

     I. Whether the trial court lacked jurisdiction to terminate
     [Mother’s] parental rights where the petition did not contain a
     specific averment that the petitioning agency would assume and
     maintain custody until such time as the children are adopted.

     II. Whether the trial court erred in admitting evidence over
     [Mother’s] objection where the expert witness for the agency
     was permitted, over objection, to express an opinion as to
     [Mother’s] credibility, where [Mother] subsequently testified at
     trial, thus irreparably harming her ability to rebut the agency’s
     case.

     III. Whether the trial court erred in terminating the parental
     rights of [Mother] where:

            a. the trial court’s findings of fact were deficient in
            that the court’s findings were based entirely on
            testimony and observations outside of the statutory
            period provided for under 23 Pa.C.S. § 2511, the
            record lacks findings of fact as to any parent-child
            bond, the record lacks findings of fact that the
            petitioning agency would assume custody pending
            termination and adoption, and the court did not
            render specific, enumerated findings of fact, thus
            depriving a reviewing court of meaningful review[.]

            b. the trial court committed an error of law and/or
            abused its discretion in determining that the agency
            had proven by clear and convincing evidence that
            grounds for termination existed and that termination
            would be in the best interest of the children[.]




                                     -6-
J-A09026-17


Mother’s Brief at 5 (footnote omitted).4

       Our standard of review in cases of involuntary termination of parental

rights is well settled:

       [A]ppellate courts must apply an abuse of discretion standard
       when considering a trial court’s determination of a petition for
       termination of parental rights. As in dependency cases, our
       standard of review requires an appellate court to accept the
       findings of fact and credibility determinations of the trial court if
       they are supported by the record. If the factual findings are
       supported, appellate courts review to determine if the trial court
       made an error of law or abused its discretion. As has been often
       stated, an abuse of discretion does not result merely because
       the reviewing court might have reached a different conclusion.
       Instead, a decision may be reversed for an abuse of discretion
       only upon demonstration of manifest unreasonableness,
       partiality, prejudice, bias, or ill-will.

             As we discussed in [In re:] R.J.T., [9 A.3d 1179, 1190
       (Pa. 2010)], there are clear reasons for applying an abuse of
       discretion standard of review in these cases. We observed that,
       unlike trial courts, appellate courts are not equipped to make the
       fact-specific determinations on a cold record, where the trial
       judges are observing the parties during the relevant hearing and
       often presiding over numerous other hearings regarding the child
       and parents. Therefore, even where the facts could support an
       opposite result, as is often the case in dependency and
       termination cases, an appellate court must resist the urge to
       second guess the trial court and impose its own credibility
       determinations and judgment; instead we must defer to the trial
       judges so long as the factual findings are supported by the
       record and the court’s legal conclusions are not the result of an
       error of law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-827 (Pa. 2012) (internal citations

omitted). Additionally, the burden is upon the petitioner to prove by clear
____________________________________________


4
  For purposes of our discussion, we have renumbered Mother’s issues on
appeal.



                                           -7-
J-A09026-17


and convincing evidence the existence of grounds for termination of parental

rights. Id. at 821.

      Moreover, we have explained:

      [t]he standard of clear and convincing evidence is defined as
      testimony that is so clear, direct, weighty and convincing as to
      enable the trier of fact to come to a clear conviction, without
      hesitance, of the truth of the precise facts in issue.

In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009) (citation and internal

quotation marks omitted).

      Mother first alleges that the orphans’ court lacked jurisdiction in this

matter due to CYS’s failure to comply with the Adoption Act. 23 Pa.C.S. §§

2101-2938.     Specifically, Mother avers that the orphans’ court lacked

jurisdiction because CYS’s petition to terminate Mother’s parental rights did

not satisfy the requirements set forth in 23 Pa.C.S. § 2512(b).        Mother’s

Brief at 20. Strict compliance with the Adoption Act is a prerequisite to the

orphans’ court’s jurisdiction to hear a petition to terminate parental rights in

connection with a proposed adoption. In re Adoption of J.F.D., 782 A.2d
564, 565. Whether a court has subject matter jurisdiction is a question of

law, for which our standard of review is de novo and our scope of review

plenary. B.L. v. T.B., 152 A.3d 1014, 1016 (Pa. Super. 2016).

      Section 2512(b) provides as follows:

      (b) Contents.--The petition shall set forth specifically those
      grounds and facts alleged as the basis for terminating parental
      rights. The petition filed under this section shall also contain an
      averment that the petitioner will assume custody of the child
      until such time as the child is adopted. If the petitioner is an

                                     -8-
J-A09026-17


      agency it shall not be required to aver that an adoption is
      presently contemplated nor that a person with a present
      intention to adopt exists.

23 Pa.C.S. § 2512(b).

      CYS’s petition did not contain the phrase “until such time as the child

is adopted,” and Mother claims this flaw precluded the orphans’ court from

having jurisdiction to hear this matter pursuant to In re Adoption of

J.F.D., 782 A.2d 564 (Pa. Super. 2001). We disagree.

      In J.F.D., the attorney who was appointed to represent a minor in a

dependency action subsequently filed a petition to involuntarily terminate

the parental rights of J.F.D.’s parents. The similarity J.F.D. bears with the

instant case is that, in the termination petition, the attorney did not state

that he had custody or would keep custody of the child until such time as the

child was adopted. J.F.D., 782 A.2d at 567. On appeal, this Court held that

the attorney’s failure to state that he had custody and would retain custody

until adoption was fatal, and it divested the trial court of jurisdiction.   We

conclude that J.F.D. is distinguishable.

      The attorney in J.F.D., who was also the petitioner, was precluded

from asserting that he had custody because, very simply, he did not have

custody of the child; Chester County Children, Youth, and Families had

custody.   J.F.D., 782 A.2d at 565.        Moreover, Chester County Children,

Youth, and Families was not a party. In the instant case, the Agency is the

Petitioner and the custodian, and there is no dispute that CYS possessed


                                     -9-
J-A09026-17


both legal and physical custody of the Children.      This fact was explicitly

stated in the first paragraph of each of the three termination petitions.

Petitions, 1/8/16, at unnumbered 1. There is no evidence suggesting that

CYS would relinquish custody of the Children before such time as the

Children may be adopted. We will not entertain a “magic words” argument,

as we are satisfied that the petitions met the requirements of Section

2512(b).

      Next, Mother avers that the orphans’ court erred in allowing an expert

to testify regarding Mother’s credibility because Mother subsequently

testified at trial. We disagree.

      Our standard of review is well settled.        Decisions regarding the

admission of expert testimony are left to the sound discretion of the

orphans’ court, and we will reverse the orphans’ court’s decision only if we

conclude there was an abuse of discretion or error of law. In re Adoption

of R.K.Y., 72 A.3d 669, 675 (Pa. Super. 2013) (citation omitted).

Moreover, an expert witness is not permitted to comment on the totality of

the evidence, where the evidence is in conflict or the credibility of other

witnesses as such comment improperly impinges upon the jury’s exclusive

province. Kozak v. Struth, 531 A.2d 420, 422-424 (Pa. 1987).

      The   challenged    testimony    occurred   during     counsel   for   CYS’s

examination of its expert, Dr. Nancy Chiswick.             Dr. Chiswick testified




                                      - 10 -
J-A09026-17


regarding Mother’s childhood, mental health issues, personality, behaviors,

and drug consumption. The challenged testimony is as follows:

     There is also a long history that I feel confident in documenting
     that [Mother] lies about many important things. I’m not sure
     whether she knows that or not because I think sometimes
     people, once they have told a lie many times, they begin to - -

           [Mother’s Counsel]: Your Honor, I’m just going to object to
     this portion. She may be an expert and may be able to give an
     opinion as to some things, but I’m just going to object. Any
     credibility or anything would be your final determination. And
     just because she is an expert in some matters, that doesn’t
     mean she can testify about everything. And I believe that’s one
     of those issues[,] whether or not my client has been truthful.

            THE COURT: It goes to her analysis. It’s her opinion as
     an expert based on what she has done in this case. And she has
     come to the conclusion that [Mother] has lied. I’m not making a
     finding right now, until I hear all the evidence, that [Mother] has
     lied, but certainly an expert can testify based on her interviews
     that the subject lied while she was being interviewed. So please
     proceed.

                                   ***

           [Mother’s Counsel]:      How does that affect [Mother’s]
     interactions with people, I guess?

            [Dr. Chiswick]: It leads them to - - it leads other people
     to be very confused about what is going on and what really
     happened. So [Mother] ends up with people who maybe want to
     support her, not being able to know how to support her. Also, I
     think that when a person is a chronic liar, when they have used
     that as a means of organizing life, they sometimes come to
     believe some of those statements of their own. And that’s not
     reality.   Then it leads them down paths that cause more
     problems.

N.T., 4/11/16, at 17-19.




                                   - 11 -
J-A09026-17


      As the record reveals, the orphans’ court sitting as both judge and fact

finder allowed Dr. Chiswick to testify as to her observations and opinions;

however, the trial court specifically stated that it was not making any

findings until it heard all of the evidence. The orphans’ court permitted Dr.

Chiswick to provide her opinion regarding, inter alia, Mother’s mental health

issues.   In Dr. Chiswick’s opinion, a factor negatively contributing to

Mother’s inability to parent the Children was Mother’s untruthfulness.

      After careful review, we conclude that the orphans’ court, sitting

without a jury, properly weighed the evidence, and the court’s decision on

the ultimate question of involuntarily terminating Mother’s parental rights

was untainted by Dr. Chiswick’s comments concerning Mother’s propensity

to lie. Thus, we discern no abuse of discretion. Additionally, to the extent

there was an error of law in permitting Dr. Chiswick’s opinion into evidence,

any error was harmless. Harmless error is defined as an error that does not

affect the verdict.   Yacoub v. Lehigh Valley Medical Associates, P.C.,

805 A.2d 579, 590 (Pa. Super. 2002) (citations omitted).           Here, the

evidence overwhelmingly supported the conclusion that Mother was unwilling

or unable to tend to the Children and keep them safe.          Any testimony

concerning Mother’s ability to be truthful was of minor importance compared

to the vast evidence supporting termination of Mother’s parental rights.

      In her final issue on appeal, Mother argues that the orphans’ court

erred in concluding that CYS had proven by clear and convincing evidence


                                    - 12 -
J-A09026-17


that grounds for termination existed under 23 Pa.C.S. § 2511(a), that

termination would be in the best interest of the Children under 23 Pa.C.S. §

2511(b), and that meaningful review was precluded because the orphans’

court failed to make findings of fact.

      The orphans’ court analyzed sections 2511(a)(1), (2), (5), (8), and

(b), which provide as follows:

      § 2511. Grounds for involuntary termination.

      (a) General rule.--The rights of a parent in regard to a child
      may be terminated after a petition filed on any of the following
      grounds:

            1) The parent by conduct continuing for a period of
            at least six months immediately preceding the filing
            of the petition either has evidenced a settled purpose
            of relinquishing parental claim to a child or has
            refused or failed to perform parental duties.

            (2) The repeated and continued incapacity, abuse,
            neglect or refusal of the parent has caused the child
            to be without essential parental care, control or
            subsistence necessary for his physical or mental
            well-being and the conditions and causes of the
            incapacity, abuse, neglect or refusal cannot or will
            not be remedied by the parent.

                                     ***

            (5) The child has been removed from the care of the
            parent by the court or under a voluntary agreement
            with an agency for a period of at least six months,
            the conditions which led to the removal or placement
            of the child continue to exist, the parent cannot or
            will not remedy those conditions within a reasonable
            period of time, the services or assistance reasonably
            available to the parent are not likely to remedy the
            conditions which led to the removal or placement of
            the child within a reasonable period of time and


                                     - 13 -
J-A09026-17


              termination of the parental rights would best serve
              the needs and welfare of the child.

                                          ***

              (8) The child has been removed from the care of the
              parent by the court or under a voluntary agreement
              with an agency, 12 months or more have elapsed
              from the date of removal or placement, the
              conditions which led to the removal or placement of
              the child continue to exist and termination of
              parental rights would best serve the needs and
              welfare of the child.

                                          ***

        (b) Other considerations.--The court in terminating the rights
        of a parent shall give primary consideration to the
        developmental, physical and emotional needs and welfare of the
        child. The rights of a parent shall not be terminated solely on
        the basis of environmental factors such as inadequate housing,
        furnishings, income, clothing and medical care if found to be
        beyond the control of the parent. With respect to any petition
        filed pursuant to subsection (a)(1), (6) or (8), the court shall not
        consider any efforts by the parent to remedy the conditions
        described therein which are first initiated subsequent to the
        giving of notice of the filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (5), (8), and (b). This Court may affirm the

trial court’s decision regarding the termination of parental rights with regard

to any one subsection of section 2511(a).          In re B.L.W., 843 A.2d 380,

384 (Pa. Super. 2004) (en banc) (emphasis added).

        While the orphans’ court concluded that CYS satisfied the requirements

of 23 Pa.C.S. § 2511(a)(1), (2), (5), and (8), 5 on review, we focus on 23

____________________________________________


5
    Orphans’ Court Opinion, 8/24/16, at 3.
(Footnote Continued Next Page)


                                          - 14 -
J-A09026-17


Pa.C.S. § 2511(a)(2). 23 Pa.C.S. § 2511(a)(2) provides statutory grounds

for termination of parental rights where it is demonstrated by clear and

convincing evidence that “[t]he repeated and continued incapacity, abuse,

neglect or refusal of the parent has caused the child to be without essential

parental care, control or subsistence necessary for his physical or mental

well-being and the conditions and causes of the incapacity, abuse, neglect or

refusal cannot or will not be remedied by the parent.” In re Adoption of

S.P., 47 A.3d 817, 827 (Pa. 2012). “The grounds for termination of parental

rights under section 2511(a)(2), due to parental incapacity that cannot be

remedied, are not limited to affirmative misconduct; to the contrary those

grounds may include acts of refusal as well as incapacity to perform parental

duties.”   In the Interest of A.L.D., Jr., 797 A.2d 326, 337 (Pa. Super.

2002) (citation omitted). “Parents are required to make diligent efforts

towards the reasonably prompt assumption of full parental responsibilities.”

Id. at 340.

      The orphans’ court provided the following analysis:

            Although the elements of the subsections of Section
      2511(a) tend to run together, we must reiterate here that the
      children have been removed for more than 12 months, the
      conditions that led to the removal are still present, and for more
      than 18 months the children have been in foster care. [Mother]
      has never progressed beyond weekly supervised visits, and
      during that same time period she has been minimally and
      moderately compliant with her permanency plan. The
                       _______________________
(Footnote Continued)




                                           - 15 -
J-A09026-17


      termination of the parental rights would best serve the needs
      and welfare of the children. [Mother] has had ample
      opportunities to parent these children, and she repeatedly has
      failed to provide them with proper care. [CYS’s] initial concerns
      considered [Mother’s] mental health, her possible drug use, and
      her lack of parenting skills. All of these still remain a concern to
      date. [Mother] cannot meet the basic needs of [the] children,
      and they require permanency with a safe and stable
      environment.

Orphans’ Court Opinion, 8/24/16, at 8. We agree with the orphans’ court’s

assessment. Mother has failed or refused to remedy the conditions that led

to the Children’s placement with CYS, despite ample opportunities and

assistance.    Accordingly, we conclude that CYS proved grounds for

termination under section 2511(a)(2) by clear and convincing evidence.

      Next, we must review Mother’s challenge to the orphans’ court’s

findings under 23 Pa.C.S. § 2511(b).          This Court has explained that the

focus in terminating parental rights under section 2511(a) is on the parent,

but under section 2511(b) the focus is on the child.        In re Adoption of

C.L.G., 956 A.2d 999, 1008 (Pa. Super 2008) (en banc). In reviewing the

evidence in support of termination under section 2511(b), our Supreme

Court stated as follows:

      [I]f the grounds for termination under subsection (a) are met, a
      court “shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child.” 23
      Pa.C.S. § 2511(b). The emotional needs and welfare of the child
      have been properly interpreted to include “[i]ntangibles such as
      love, comfort, security, and stability.” In re K.M., 53 A.3d 781,
      791 (Pa. Super. 2012). In In re E.M., [620 A.2d 481, 485 (Pa.
      1993)], this Court held that the determination of the child’s
      “needs and welfare” requires consideration of the emotional
      bonds between the parent and child. The “utmost attention”

                                     - 16 -
J-A09026-17


      should be paid to discerning the effect on the child of
      permanently severing the parental bond. In re K.M., 53 A.3d at
      791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

      The trial court succinctly explained the relationship between Mother

and the Children as follows:

            A report from a supervised visit on November 12, 2013
      indicates that “[Mother] shows love for her children and cares for
      them; however the worker feels that [Mother] has unrealistic
      expectations for them.” While this Court has no doubt that
      [Mother] loves these children, the Court must focus on the best
      interest of the children. The facts have never changed regarding
      [Mother’s] behavior. While there may be a mother-child bond,
      based on the overwhelming testimony, the bond is not a healthy
      bond.6
            6
               Dr. Kristen Hennessy’s testimony regarding the
            oldest child’s weekly sessions is telling and points to
            the fact that any bond with [Mother] would be a
            destructive bond, and a bond that should be severed
            at all costs.

Orphans’ Court Opinion, 8/24/16, at 9.

      We discern no error of law or abuse of discretion in the orphans’

court’s findings.    Mother has failed to provide a safe or nurturing

environment for the Children, and while Mother may have an affinity for the

Children, the bond between Mother and the Children is not a healthy bond,

and severing that bond is in the Children’s best interests. It is well settled

that “we will not toll the well-being and permanency of [a child] indefinitely.”

In re Adoption of C.L.G., 956 A.2d at 1007 (citing In re Z.S.W., 946 A.2d
726, 732 (Pa. Super. 2008) (noting that a child’s life “simply cannot be put


                                     - 17 -
J-A09026-17


on hold in the hope that [a parent] will summon the ability to handle the

responsibilities of parenting.”)).

       In conclusion, we conclude that the trial court correctly terminated

Mother’s parental rights based on clear and convincing evidence, and that

termination of those rights served the Children’s best interests. Accordingly,

we conclude that Mother is due no relief on appeal, and we affirm the order

terminating Mother’s parental rights.6

       Order affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/13/2017




____________________________________________


6
  In reference to Mother’s allegation that the orphans’ court failed to provide
its findings of fact in this matter and, thus, deprived this Court of meaningful
appellate review, Mother’s Brief at 28, we conclude that this claim is
specious.     The orphans’ court thoroughly addressed the factual and
procedural background in this matter and provided its findings and the
rationale for its decision. Orphans’ Court Opinion, 8/24/16, at 1-9.



                                          - 18 -